Citation Nr: 1826863	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-38 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 during the Vietnam Era.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO (Travel Board hearing).  A transcript of that hearing is of record.


FINDINGS OF FACTS

1.  The Veteran is service-connected for PTSD, at 70 percent disabling.

2.  The Veteran is unemployable based solely upon his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU due solely to PTSD have been met.  38 U.S.C. § 1110, 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to TDIU.

The Veteran is currently service-connected for PTSD, assigned a 70 percent evaluation; shell fragment wound, right leg, assigned a 10 percent evaluation; and umbilical hernia, postoperative, assigned a noncompensable evaluation.  Based on his service-connected disabilities, the Veteran's claim for TDIU may be adjudicated on a schedular basis.  See 38 C.F.R. §§ 4.16 (a), 4.25; Rice, 22 Vet. App. at 455.  Here, the evidence demonstrates that the Veteran's service-connected PTSD alone renders him unable to secure or follow a substantially gainful occupation.

In this regard, in a February 2011 Mental Health Nursing Note, the Veteran reported a lot of stress at work and reported being very irritable and angry.

The Veteran was examined in May 2013 by a VA physician.  The examiner noted that the Veteran experiences occupational and social impairment with reduced reliability and productivity.  It was documented that the Veteran was told to retire from the USPS due to cost-cutting measures, which he did in October 2012.  The Veteran reported having poor relations with his supervisor throughout his career at the USPS; though, he had a "good relationship" with one supervisor during his last year and a half of employment at the USPS because that supervisor understood the Veteran.  He reported good relationships with coworkers because they respected the military and were also all veterans.  His symptoms were found to include difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting.

At his September 2016 hearing, the Veteran testified that while working for the USPS, he had trouble with his PTSD, so he used up all of his sick leave and annual leave.  As a result, he would have disputes with management when he could not work because he did not have leave to use.  He testified that he retired early because of his PTSD.  Additionally, he stated that his other service-connected disabilities made him uncomfortable at work to the point he had to sometimes leave work.  For example, he experienced rectal bleeding, and leg pain.  He also noted that he was, for the most part, placed in a position at work where he was generally isolated from others, but he still experienced conflicts with people.  His wife testified that the stress the Veteran experienced at work affected their family life.  She testified that he abused her physically and mentally, including their children.  She also testified that she believed he was getting worse.  At one point during their marriage, the Veteran threated to kill her, and as a result, he had to be committed for psychiatric evaluation.  The testimony also reflected that the Veteran had a history of multiple hospitalizations due to his psychiatric symptoms.

Based on the foregoing evidence, the Board finds that the record illustrates the Veteran's service connected PTSD alone is of sufficient severity to produce unemployability.  The VA examiner in May 2013 found that the Veteran experiences difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting.  Although he had maintained some work relationships when he was employed, it was noted in the record that it was because he had one supervisor who understood him, and his coworkers were Veterans as well.  Furthermore, his available VA medical records from the early 2000s forward illustrate stresses at work caused by his PTSD.  Finally, although he was generally isolated at work, he still had conflicts with coworkers.

In this case, the Veteran has been unemployed since October 2012, and the record illustrates that he is incapable of performing the mental acts required by employment even in situations where he is surrounded by people who understand his condition.  The medical and lay evidence demonstrates that his service-connected PTSD causes significant functional and occupational impairment in most job assignments and would preclude him from working in an environment where he would have to maintain effective work relationships and social relationships or adapt to stressful circumstances.  The Board finds that the Veteran's service-connected PTSD is of sufficient severity to preclude him from obtaining or retaining gainful employment.  Thus, a TDIU is granted.  38 C.F.R. § 4.16 (a).


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


